 Case 18-18473-elf        Doc 55    Filed 10/02/20 Entered 10/02/20 19:27:09            Desc Main
                                    Document      Page 1 of 3



                       THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                   :     BK. No. 18-18473 ELF
 MARGARET CULBERTSON                                      :
                   Debtor                                 :     Chapter No. 13

 PHH MORTGAGE CORPORATION
                   Movant
               v.
 MARGARET CULBERTSON
                   Respondent

 NOTICE OF COVID-19 MORTGAGE FORBEARANCE AGREEMENT PURSUANT TO
                        LOCAL ORDER 20-3007

               The undersigned, Phelan Hallinan Diamond & Jones, LLP, are creditor’s counsel in

this matter.

        1.     Debtor currently has a mortgage with PHH MORTGAGE CORPORATION. The

               property address is 1129 AGNEW DRIVE, DREXEL HILL, PA 19026-1807, Loan #

               ending in 3892. A Proof of Claim has been filed on the claim register at #1. A Notice

               of Payment Change/Forbearance is being filed on the claims docket pursuant to

               bankruptcy Rule 3002.1 (b) and Local Rule 20-3007.

        2.     The terms of the forbearance are as follows: Regular monthly mortgage payments

               starting September 28, 2020 through December 27, 2020 are suspended. Payment of

               the escrow component of the regular monthly mortgage payments shall also be

               suspended.

        3.     The Creditor advises that no fees will be assessed against the loan with regard to this

               Notice of Forbearance.

        4.     Prior to the expiration of the forbearance period, Debtor must either (1) request

               additional forbearance time under Local Rule, State or Federal Law; (2) enter into
 Case 18-18473-elf        Doc 55   Filed 10/02/20 Entered 10/02/20 19:27:09          Desc Main
                                   Document      Page 2 of 3



             loss mitigation with Creditor; or (3) file an Amended Chapter 13 Plan which cures

             the arrears resulting from the forbearance period over the remainder of the Chapter

             13 Plan.

       5.    Creditor, does not waive any rights to collect the payments that come due during the

             forbearance period or any payments that were due and owing prior to the forbearance

             period. The payment post-petition amount due at the time of this forbearance is

             $1,544.80.

       6.    Creditor does not waive its rights under the terms of the note and mortgage or under

             other applicable non-bankruptcy laws and regulations, including, but not limited to,

             RESPA, and the right to collect on any post-petition escrow shortage.

                                                 /s/ Thomas Song, Esquire
                                                 Thomas Song, Esq., Id. No.89834
                                                 Phelan Hallinan Diamond & Jones, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                 One Penn Center Plaza
                                                 Philadelphia, PA 19103
                                                 Phone Number: 215-563-7000 Ext 31387
                                                 Fax Number: 215-568-7616
October 2, 2020                                  Email: Thomas.Song@phelanhallinan.com
 Case 18-18473-elf     Doc 55    Filed 10/02/20 Entered 10/02/20 19:27:09        Desc Main
                                 Document      Page 3 of 3



                     THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                   BK. No. 18-18473 ELF
 MARGARET CULBERTSON
                   Debtor                                 Chapter No. 13

 PHH MORTGAGE CORPORATION
                   Movant
               v.
 MARGARET CULBERTSON
                   Respondent

                                CERTIFICATE OF SERVICE

       I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Notice of Forbearance by electronic means on October 2,
2020.

  WILLIAM C. MILLER, ESQUIRE (TRUSTEE)              MARGARET CULBERTSON
  P.O. BOX 1229                                     1129 AGNEW DRIVE
  PHILADELPHIA, PA 19105                            DREXEL HILL, PA 19026

  BRAD J. SADEK, ESQUIRE
  1315 WALNUT STREET, SUITE 502
  PHILADELPHIA, PA 19107

  UNITED STATES TRUSTEE
  OFFICE OF THE U.S. TRUSTEE
  200 CHESTNUT STREET, SUITE 502
  PHILADELPHIA, PA 19106


                                                    /s/ Thomas Song, Esquire
                                                    Thomas Song, Esq., Id. No.89834
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31387
                                                    Fax Number: 215-568-7616
 October 2, 2020                                    Email: Thomas.Song@phelanhallinan.com
